DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants have filed Terminal Disclaimers and made persuasive remarks which have rendered moot the non-statutory double patent rejections of the instant elected Group I claims.
Group I claims 23-27 and 29-33 are in condition for allowance.
As previously indicated, non-elected Group II, drawn to a distinct method, cannot be rejoined under rejoinder practice.  Applicants’ withdrew non-elected Group II without traverse.
This application is in condition for allowance except for the presence of claims 34-45 directed to the Group II invention non-elected without traverse.  Accordingly, claims 34-45 have been cancelled.  See “Examiner’s Amendment”, below.
Current Status of 16/865,034
This Office Action is responsive to the amended claims of February 18, 2022.
Previously presented claims 23-27 and 29-33 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/865,034, filed 05/01/2020, as a continuation of 15/672,061, filed 08/08/2017, now U.S. Patent #:  10,851,107.  Application 15/672,061 is a continuation of 14/295,875, filed 06/04/2014, now U.S. Patent #:  9,790,224, and having 1 RCE-type filing therein, which claims foreign priority to the following Indian patent applications:  5567/CHE/2013, filed 12/03/2013; and to 2501/CHE/2013, filed 06/07/2013.
The effective filing date is June 7, 2013, as the instant claims find support in the English-language Indian foreign-priority application 2501/CHE/2013.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  These foreign priority applications are found in the file wrapper of the grandparent application 14/295,875.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of February 18, 2022.
The Examiner has reviewed the claim amendments and Reply of 02/18/2022.
The obviousness rejection (see paragraphs 12-15 in previous Office Action) is withdrawn only since Applicants canceled previously rejected claims 22 and 28.
Terminal Disclaimer
The Terminal Disclaimers filed 02/18/2022, which terminally disclaims non-statutory double patent references:  U.S. 9,790,224 B2 and U.S. 10,851,107 B2, are approved.  Therefore, the non-statutory double patent rejections of record (see paragraphs 16-18 in previous Office Action) against these patents are rendered moot.  None of these U.S. patent references can be reclassified as statutory double patent references.
The non-statutory double patent rejection against co-pending 16/762,870 (paragraph 19 of previous Office Action) is withdrawn since (1) U.S. ‘870 was filed after the instant application and since (2) the non-statutory double patent rejection against co-pending U.S. ‘870 is the only remaining rejection in the instant application.  See MPEP 804(I)(B)(1)(b)(i).  Furthermore, this co-pending U.S. application ‘870 cannot be reclassified as statutory double patent reference.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel non-elected Group II claims 34-45 (Representative’s permission not needed since the Group II was non-elected without traverse).
Conclusion
Claims 23-27 and 29-33 are allowable as written for the rationale stated within paragraph 21 of the Non-Final Office Action of 10/05/2021.
A review of the art using Registry, HCaplus, and Casreact databases of STN did not retrieve any prior art.  See “SEARCH 6” STN search summary enclosed in search notes.
Furthermore, a review of these “SEARCH 6” STN search results by the instant application’s inventor/assignee/owner names did not retrieve any double patent references.
Moreover, a review of the instant application’s inventor/assignee/owner names within the PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625